DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 3/1/2022.
Applicant arguments/remarks made in amendment filed 3/1/2022.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Claims 1-3, 6, 8-10, 13, 15-16, and 19 are amended. Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments filed 3/1/2022 have been fully considered but are not persuasive. Two specific arguments are presented.  Each is addressed.
Applicant argues that the prior art of record does not teach or suggest “parameter values have been randomized” in amended claim 1. (Remarks, page 11, paragraph 2.) However, nowhere in the specification of the instant application is the phrase “parameter values have been randomized.”  The word “randomized” is also not x(i), y(i),z(i))ni=1 (where z is the protected variable) as follows. For each i, let r ϵ 0,1 be picked uniformly at random). In other words, let r ϵ 0,1 be picked uniformly at random is initial selection of parameters may be done randomly.)  Therefore, the rejection is proper and maintained.
Applicant argues the prior art of record does not teach or suggest “the original MLM consists of a logistic regression engine, a random forest engine, a neural network and a support-vector machine…”. (Remarks, page, 11, paragraph 2.)  The claim language, as written, indicates that all of these machine learning models are combined into one. There is no support for this in the specification of the instant application. The specification cites “wherein the supervised machine-learning model is selected out of the group comprising a neural network, a logistic regression model, a random forest model, a model of a support-vector machine, and a decision tree model” in paragraph [0091], subparagraph 9. Examiner is thus interpreting the limitation as “the original MLM consists of one of the following: a logistic regression engine, a random forest engine, a neural network, or a support-vector machine”. Zhang teaches this. (Zhang, page 339, column 2, paragraph 3, line 1 “Our predictor model is straightforward logistic regression:  
    PNG
    media_image1.png
    21
    11
    media_image1.png
    Greyscale
 = σ(w * x + b), where σ is the sigmoid function.” In other words, predictor model is MLM and logistic regression is one of a logistic regression engine, a random forest engine, a neural network, or a support-vector machine.)  Further, Zhang can be used with any model that is trained using a gradient-based method, such as logistic regression engines, random forest engines, neural networks, support-vector machines or decision tree models. (Zhang, page 337, column 1, paragraph 4, subparagraph (2) “Model-agnostic: The adversarial approach described can be applied regardless of how simple or complex the predictor’s model is, as long as the model is trained using a gradient-based method, as many modern learning models are.”) Therefore, the rejection is proper and maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the original MLM consists of a logistic regression engine, a random forest engine, a neural network and a support-vector machine” in line 6.  There is no support for this in the specification. The specification recites “wherein the supervised machine-learning model is selected out of the group comprising a neural network, a logistic regression model, a random forest model, a model of a support-vector machine, and a decision model” in paragraph [0091], subparagraph 9. The claim language, as written, indicates that the MLM consists of all of the models combined whereas the specification recites that the MLM can be any one of the listed models. Therefore the amendment is not supported by the specification.  Correction is required.
	For the purpose of examination, Examiner is interpreting the claim limitation as “the original MLM consists of one of the following: a logistic regression engine, a random forest engine, a neural network or a support-vector machine”.  
	Claims 8, and 15 also contain the limitation “the original MLM consists of a logistic regression engine, a random forest engine, a neural network and a support-vector machine” and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Mitigating Unwanted Biases with Adversarial Learning, herein Zhang).
Regarding claim 1,
	Zhang teaches a computer-implemented method, the method comprising: (Zhang, page 335, column 1, paragraph 2, line 7 “The method is flexible and applicable to multiple definitions of fairness as well as a wide range of gradient-based learning models, including both regression and classification tasks.” In other words, the method is a computer-implemented method.)
	receiving by a reinforcement learning engine an original version of a machine learning model (MLM) including a plurality of parameter values, a plurality of hyperparameter values, a plurality of environmental parameter values and an original fairness value that reflects fairness with respect to segmented relevant sub-groups, wherein (Zhang, Figure 1, and page 335, column 1, paragraph 1, line 4 “We present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.” And, page 335, column 2, paragraph 2, line 1 “Work on training machine learning systems that output fair decisions has defined several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity.  These can be imposed as constraints or incorporated into a loss function in order to mitigate disproportional outcomes in the system’s output predictions regarding a protected demographic, such as sex.  In this paper, we examine these fairness measures in the context of adversarial debiasing.  We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.  We refer to Z as the protected variable. For these learning systems, the predictor is learning from a training set of (input, output, protected) tuples (X, Y, Z).  The predictor f is usually given access to the protected variable Z, though this is not strictly necessary.” And, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression:     
    PNG
    media_image2.png
    31
    435
    media_image2.png
    Greyscale
      
where 
    PNG
    media_image3.png
    11
    11
    media_image3.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” And page 336, column 1, paragraph 3, line 2 “A predictor f will be trained to model Y as accurately as possible while satisfying one of the above equality constraints.  Demographic parity will be achieved by introducing an adversary g which will attempt to predict a value for Z from 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
 . The gradient of g will then be incorporated into the weight update rule of f so as to reduce the amount of information about Z transmitted through 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
.”  It is unclear from the context of the claims what “environmental parameters” entail. The specification of the instant application, recites “In the proposed concept, these environmental parameters may be the parameters of the machine-learning model as well as related hyper-parameters.” (Specification, paragraph [0027].) Nowhere else in the specification are “environmental parameters” mentioned. Therefore, Examiner is interpreting “environmental parameters” as parameters of the machine-learning model as well as related hyper-parameters as described in paragraph [0027].  In other words, the adversary is the reinforcement learning engine, the predictor which learns from a training set of (input, output, protected) tuples (X, Y, Z) is the original machine learning model (MLM), W and U are weights which are parameter values, tunable hyperparameter is a hyperparameter value, parameters and hyper-parameters are environmental parameters, and several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity are an original fairness value that reflects fairness with respect to segmented relevant sub-groups.  Examiner notes from specification paragraphs [0058] and [0059] of the instant application that all that is required of a reinforcement learning engine is that it “calculates a reward” which is based on performance and fairness of the supervised machine-learning model and gives feedback (i.e. reinforcement) to the machine learning model which then forces an adjustment.  This is precisely what is happening in Zhang.  The only difference is Zhang labels the reinforcement learning engine as “Adversary” instead of reinforcement learning engine.)

    PNG
    media_image5.png
    179
    587
    media_image5.png
    Greyscale

the plurality of hyperparameter values and the plurality of parameter values have been randomized and the original MLM consists of a logistic regression engine, a random forest engine, a neural network and a support-vector machine; (See paragraph 5, above, for interpretation of “the plurality of hyperparameter values and the plurality of parameter values have been randomized”, and “the original MLM consists of a logistic regression engine, a random forest engine, a neural network and a support-vector machine”.)  (Zhang, page 337, column 2, paragraph 2, line 1 “We generate a training sample (x(i), y(i),z(i))ni=1 (where z is the protected variable) as follows. For each i, let r ϵ 0,1 be picked uniformly at random). And, page 339, column 2, paragraph 3, line 1 “Our predictor model is straightforward logistic regression:  
    PNG
    media_image1.png
    21
    11
    media_image1.png
    Greyscale
 = σ(w * x + b), where σ is the sigmoid function.” In other words, for each i, let r ϵ 0, 1 be picked uniformly at random is the plurality of hyperparameter values and the plurality of parameter values have been randomized, predictor model is MLM, and logistic regression is one of a logistic regression engine, a random forest engine, a neural network, or a support-vector machine.)
adjusting by a reinforcement learning engine at least some of the parameter values and at least some of the hyperparameter values and at least some of the environmental parameter values of the original version of the MLM to create a provisional version of the MLM; (Zhang, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression: 				
    PNG
    media_image6.png
    20
    264
    media_image6.png
    Greyscale
            (1) 
where 
    PNG
    media_image3.png
    11
    11
    media_image3.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” In other words, updating to minimize LA is adjusting by a reinforcement learning engine, W and U are parameters which are updated, 
    PNG
    media_image3.png
    11
    11
    media_image3.png
    Greyscale
 is a hyperparameter which is updated, parameters and hyperparameters are environmental parameters, and after updating, the predictor (from Figure 1, and previous mapping) is a provisional version of the MLM.)
	determining by a reinforcement learning engine a fairness value for the provisional version of the MLM by operations including the following: receiving a reinforcement learning meta model (RLMM) that defines a plurality of fairness related objectives and a reward function reflecting the plurality of fairness related objectives; (Zhang, page 335, column 2, paragraph 2, line 1 “Work on training machine learning systems that output fair decisions has defined several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity.  These can be imposed as constraints or incorporated into a loss function in order to mitigate disproportional outcomes in the system’s output predictions regarding a protected demographic, such as sex.  In this paper, we examine these fairness measures in the context of adversarial debiasing.  We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.  We refer to Z as the protected variable. For these learning systems, the predictor 
    PNG
    media_image7.png
    24
    86
    media_image7.png
    Greyscale
 is learning from a training set of (input, output, protected) tuples (X, Y, Z).  The predictor f is usually given access to the protected variable Z, though this is not strictly necessary.” In other words, work on training machine learning systems that output fair decisions has several useful measurements for fairness, where Z as the protected variable is determining a fairness value for the provisional version of the MLM, incorporated into a loss function is a reward function, and the gradient descent algorithm for the learning algorithm used with the adversarial learning framework is the reinforcement learning meta model.) 
	operating the provisional version of the MLM based on a training dataset; (Zhang, page 340, column 1, paragraph 2, line 1 “We train the model twice, once with debiasing and once without, and present side-by-side confusion matrices on the test set for income bracket with respect to the protected variable values Male and Female, shown in Table 3, and we present the false positive rates (FPR) and false negative rates (FNR) in Table 4.” In other words, we train the model is operating the provisional version of the MLM based on a training dataset.)
evaluating the provisional version of the MLM based on a validation dataset; (Zhang, page 340, column 1, paragraph 2, line 1 “We train the model twice, once with debiasing and once without, and present side-by-side confusion matrices on the test set for income bracket with respect to the protected variable values Male and Female, shown in Table 3, and we present the false positive rates (FPR) and false negative rates (FNR) in Table 4.” 

    PNG
    media_image8.png
    240
    557
    media_image8.png
    Greyscale

In other words, present side-by-side confusion matrices on the test set is evaluating the provisional version of the MLM, and test set is validation set.)
during the operation of the provisional version of the MLM, calculating, by the RLMM, reward values based on the reward function; and determining a provisional fairness value for the provisional version of the MLM based upon the reward values; (Zhang, page 335, column 1, paragraph 1, line 4 “We present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.  The input to the network X, here text or census data, produces a prediction Y, such as an analogy completion or income bracket, while the adversary tries to model a protected variable Z, here gender or zip code. The objective is to maximize the predictor’s ability to predict Y while minimizing the adversary’s ability to predict Z.  Applied to analogy completion, this method results in accurate predictions that exhibit less evidence of stereotyping Z.  … The method is flexible and applicable to multiple definitions of fairness as well as a wide range of gradient-based learning models, including both regression and classification tasks.” And, page 336, column 1, paragraph 3, line 2 “A predictor f will be trained to model Y as accurately as possible while satisfying one of the above equality constraints.  Demographic parity will be achieved by introducing an adversary g which will attempt to predict a value for Z from 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
 . The gradient of g will then be incorporated into the weight update rule of f so as to reduce the amount of information about Z transmitted through 
    PNG
    media_image4.png
    22
    13
    media_image4.png
    Greyscale
.” In other words, the predictor is the MLM, 
    PNG
    media_image9.png
    23
    16
    media_image9.png
    Greyscale
 is the provisional fairness value, and the stochastic gradient descent algorithm combined with the adversarial learning network is the RLMM.)
	determining that the provisional fairness value is greater than the original fairness value; and P201809034US01Page 28 of 34responsive to the determination that the provisional fairness value is greater than the original fairness value, replacing, by a reinforcement learning engine the original version of the MLM with the provisional version of the MLM and replacing the original fairness value with the provisional fairness value. (Zhang, page 336, column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X.  As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image10.png
    19
    78
    media_image10.png
    Greyscale
using a gradient-based method such as stochastic gradient descent.  The output layer of the predictor is then used as an input to another network called the adversary which attempts to predict Z.  This part of the network corresponds to the discriminator in a typical GAN [4].  We will suppose the adversary has loss term 
    PNG
    media_image11.png
    24
    68
    media_image11.png
    Greyscale
 and weights U.  Depending on the definition of fairness being achieved, the adversary may have other inputs.
For Demographic Parity, the adversary gets the predicted label 
    PNG
    media_image12.png
    21
    12
    media_image12.png
    Greyscale
 .  Intuitively, this allows the adversary to try to predict the protected variable using nothing but the predicted label.  The goal of the predictor is to prevent the adversary from doing this.
For Equality of Odds, the adversary gets 
    PNG
    media_image12.png
    21
    12
    media_image12.png
    Greyscale
 and the true label Y. 
For Equality of Opportunity on a given class y, we can restrict the training set of the adversary to training examples where Y = y3.
In other words, weights U is updates is responsive to the determination that the provisional fairness value is greater than the original fairness value, and the final model after applying the adversary is the replacement model to the original provisional model.)
Regarding claim 2,
	Zhang teaches the computer-implemented method of claim 1,
	further comprising: iteratively repeating the operations of until the original fairness value exceeds a predetermined threshold, wherein the predetermined threshold comprises of a performance metric, a preciseness metric and a fairness metric.  (Zhang, page 337, column 2, paragraph 1, 
“5 THEORETICAL GUARANTEES

    PNG
    media_image13.png
    375
    596
    media_image13.png
    Greyscale

Proof: 
Since the adversary converges, 
    PNG
    media_image14.png
    19
    241
    media_image14.png
    Greyscale
 otherwise, since LA is convex in U, the adversary’s weights would move toward U0.  In other words, the adversary’s minimum is the point at which the adversary gains an advantage from using 
    PNG
    media_image12.png
    21
    12
    media_image12.png
    Greyscale
 .  Similarly, since the predictor converges, 
    PNG
    media_image15.png
    23
    246
    media_image15.png
    Greyscale
. Otherwise, the predictor would be able to increase the adversary’s loss by moving toward W0, and the projection term and negative weight on 
    PNG
    media_image16.png
    22
    59
    media_image16.png
    Greyscale
 in Eqn. 1 would push the predictor to move towards 0.  Then:

    PNG
    media_image17.png
    133
    443
    media_image17.png
    Greyscale

so we must have 
    PNG
    media_image18.png
    20
    243
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    17
    20
    media_image19.png
    Greyscale

In other words, the learning model iterates through the training adjusting weights is iteratively repeating the operations,  LA(W*, U*) = LA(W*,U0) is the threshold that must be met, the relative difference between LA(W*, U*) and LA(W*, U0) is performance, the equality between LA(W*, U*) and LA(W*, U0) is preciseness, and, when LA(W*, U*) = LA(W*,U0), then there is no bias, and, as such, is a measure of fairness. The above proven proposition 5.1 is proof that the debiasing is optimal which exceeds a predetermined threshold.)
Regarding claim 4,
	Zhang teaches the computer-implemented method of claim 1,
	wherein the fairness related objectives include at least one of the following: gender, age, nationality, religious beliefs, ethnicity and orientation.  (Zhang, page 336, column 2, paragraph 4, line 7 “For Demographic Parity, the adversary gets the predicted label 
    PNG
    media_image12.png
    21
    12
    media_image12.png
    Greyscale
 .  Intuitively, this allows the adversary to try to predict the protected variable using nothing but the predicted label.”  In other words, Demographic Parity is at least one of the following: gender, age, nationality, religious beliefs, ethnicity and orientation.)
Regarding claim 5,
	Zhang teaches the computer-implemented method of claim 1,
	further comprising: linking the original MLM to the reinforcement learning meta model based on a configuration and a read out.  (Zhang, Figure 1, In other words, the adversary model coupled with stochastic gradient descent is reinforcement learning, predictor is MLM, and predictor linked to the adversary model is linking the original MLM to the reinforcement learning meta model.) 
Regarding claim 6,
	Zhang teaches the computer-implemented method of claim 1,
	wherein the plurality of parameter values includes a value for at least one of the following parameter types: weighing factors, offsets and activation function variables.  (Zhang, page 336, column 2, paragraph 3, line 2 “As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image20.png
    21
    78
    media_image20.png
    Greyscale
 using a gradient-based method such as stochastic gradient descent.”  In other words, weights are values, and weights is at least one of the following parameter types: weight factors, offsets, and activation function variables.)  
Regarding claim 7,
	The combination of Zhang teaches the computer-implemented method of claim 1,
	wherein the plurality of hyperparameter values include a value for at least one of the following hyperparameter types: type of activation function, number of nodes per layer, number of layers of a neural network and machine-learning model.  (Zhang, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression:     
    PNG
    media_image2.png
    31
    435
    media_image2.png
    Greyscale
      
where 
    PNG
    media_image3.png
    11
    11
    media_image3.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” In other words, σ is a type of activation function which is a hyperparameter of the machine-learning model.) 
Claims 8-9, and 11-14 are computer program product claims comprising one or more non-transitory computer readable storage media and program instructions corresponding to computer-implemented method claims 1-2, and 4-7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a processor and at least one non-transitory computer readable storage media, as well as program instructions in order to execute. Therefore, claims 8-9, and 11-14 are rejected for the same reasons as claims 1-2, and 4-7, respectively.
Claims 15-16, and 17-20 are computer system claims corresponding to computer-implemented method claims 1-2, and 4-7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a computer system with one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media in order to execute.  Therefore, claims 15-16, and 17-20 are rejected for the same reasons as claims 1-2, and 4-7, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, and Bolukbasi et al (Man is to Computer Programmer as Woman is to Homemaker? Debiasing Word Embeddings, herein Bolukbasi).
Regarding claim 3,
	Zhang teaches the computer-implemented method of claim 2, wherein 
	Thus far, Zhang does not explicitly teach the performance metric is a F-score and the fairness metric is an average difference between data samples that only differ in protected attributes. 
	Bolukbasi teaches the performance metric is a F-score and the fairness metric is an average difference between data samples that only differ in protected attributes. (Bolukbasi, Figure 4, and page 7, paragraph 5, line  1 “We generalize this list to the entire 3 million words in the Google News embedding using a linear classifier, resulting in the set S of 6,449 gender-specific words. More specifically, we trained a linear Support Vector Machine (SVM) with regularization parameter of C = 1.0. We then ran this classifier on the remaining words, taking S = S0 U S1, where S1 are the words labeled as gender specific by our classifier among the words in the entire embedding that are not in the 26,377 words of w2vNEWS.  Using 10-fold cross-validation to evaluate the accuracy, we find an F-score of .627 +- .102.” And, page 5, paragraph 4 “Given the gender neutral words, denoted by N, and the gender direction learned from above, g, we define the direct gender bias of an embedding to be 
    PNG
    media_image21.png
    45
    271
    media_image21.png
    Greyscale
, where c is a parameter that determines how strict do we want to be in measuring bias.”

In other words, F-score is performance metric,  
    PNG
    media_image22.png
    34
    158
    media_image22.png
    Greyscale
  is the fairness metric for a data item, and  
    PNG
    media_image21.png
    45
    271
    media_image21.png
    Greyscale
 is the fairness metric averaged over the data samples that only differ in protected attributes.)
	Both Bolukbasi and Zhang are directed to correcting bias and unfairness in machine learning, among other things.  In view of the teaching of Zhang, it would be obvious to combine the teaching of Bolukbasi into Zhang before the effective filing date of the claimed invention.  This would result in being able to use F-scores to  measure evaluate bias in machine learning.
One of ordinary skill in the art would be motivated to do this because bias is being further promulgated through the use of machine learning algorithms. (Bolukbasi, page 1, paragraph 1, line 1 “The blind application of machine learning runs the risk of amplifying biases present in data.  Such a danger is facing us with word embedding, a popular framework to represent text data as vectors which has been used in many machine learning and natural language processing tasks.”)
Claim 10 is a computer program product claim corresponding to computer-implemented method claim 3.  Otherwise, they are the same.  Therefore, claim 10 is rejected for the same reasons as claim 3.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124